Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dave Andrae Taylor appeals the district court’s order denying relief on his motion for reduction of sentence filed under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we deny Taylor’s motion for appointment of counsel and affirm. United States v. Taylor, No. 3:99-cr-00145-REP-2 (E.D.Va. Nov. 7, 2008). We deny Taylor’s motion to schedule oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.